Opinion issued November 14, 2013.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00274-CV
                           ———————————
                KRISTOFER THOMAS KASTNER, Appellant
                                        V.
TEXAS WORKFORCE COMMISSION AND ROSEHILL ENTERPRISES,
      L.L.C. DBA HOUSTON ADMIRAL SERVICES, Appellees



                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-76848



                         MEMORANDUM OPINION

      Appellant, Kristofer Thomas Kastner, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. § 51.207, § 51.941(a), § 101.041 (West 2013);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts

of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. App. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2